EXHIBIT 10.48

TABLE OF CONTENTS

ARTICLE I SECURITY INTERESTS



 

1.1  GRANT OF SECURITY INTERESTS

 

1.2  POWER OF ATTORNEY



 

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS



 

2.1  CHIEF EXECUTIVE OFFICE/INVENTORY AND EQUIPMENT LOCATIONS

 

2.2  STATE OF INCORPORATION

 

2.3  TRADE NAMES; CHANGE OF NAME



 

ARTICLE III PROVISIONS CONCERNING ALL COLLATERAL



 

3.1  PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY

 

3.2  WAREHOUSE RECEIPTS NON-NEGOTIABLE; THIRD-PARTY ACKNOWLEDGMENTS

 

3.3  FURTHER ACTIONS

 

3.4  FINANCING STATEMENTS



 

ARTICLE IV REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT



 

4.1  REMEDIES; OBTAINING THE COLLATERAL UPON DEFAULT

 

4.2  REMEDIES; DISPOSITION OF THE COLLATERAL

 

4.3  WAIVER OF CLAIMS

 

4.4  APPLICATION OF PROCEEDS

 

4.5  REMEDIES CUMULATIVE

 

4.6  DISCONTINUANCE OF PROCEEDINGS



 

ARTICLE V INDEMNITY



 

5.1  INDEMNITY

 

5.2  INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL



 

ARTICLE VI DEFINITIONS



 

ARTICLE VII MISCELLANEOUS



 

7.1  NOTICES

 

7.2  WAIVER; AMENDMENT

 

7.3  OBLIGATIONS ABSOLUTE

 

7.4  SUCCESSORS AND ASSIGNS

 

7.5  HEADINGS DESCRIPTIVE

 

7.6  SEVERABILITY

 

7.7  GOVERNING LAW

 

7.8  EACH GUARANTOR’S DUTIES

 

7.9  TERMINATION; RELEASE

 

7.10  COUNTERPARTS

 

7.11  THE ADMINISTRATIVE AGENT

 

 

 

ARTICLE VIII

 

 

 

ANNEX A    SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

ANNEX B    SCHEDULE OF INVENTORY AND EQUIPMENT LOCATIONS

 

ANNEX C    SCHEDULE OF TRADE, FICTITIOUS AND OTHER NAMES

 

 


SUBSIDIARY GUARANTOR SECURITY AGREEMENT

THIS SUBSIDIARY GUARANTOR SECURITY AGREEMENT (this "Agreement"), dated as of
October 12, 2001, is among the undersigned (each an “Guarantor” and, together
with any other entity that becomes party hereto pursuant to Section 7.13 hereof,
collectively, the "Guarantors"), BANKERS TRUST COMPANY, as administrative agent
(the “Administrative Agent”) and U.S. BANK NATIONAL ASSOCIATION ("US Bank") for
the benefit of (i) the Lenders and the Agent under the Credit Agreement
hereinafter referred to (such Lenders and the Agent are hereinafter called the
“Bank Creditors”), (ii) if one or more Lenders (or any Affiliate thereof) enter
into one or more (A) interest rate protection agreements (including, without
limitation, interest rate swaps, caps, floors, collars and similar agreements),
(B) foreign exchange contracts, currency swap agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency values and/or (C) other types of hedging agreements from time to time
(collectively, the “Interest Rate Protection or Other Hedging Agreements”) with,
or guaranteed by, Borrower, any such Lender or Lenders or any Affiliate of such
Lender or Lenders (even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason) so long as any such Lender or
Affiliate participates in the extension of such Interest Rate Protection or
Other Hedging Agreements and their subsequent assigns, if any (collectively, the
“Other Creditors”) and (iii) US Bank as lender under the US Bank Letter of
Credit Facility (as defined below) (the "LC Creditor" and, together with the
Other Creditors and the Bank Creditors, hereinafter called the “Secured
Creditors”).  Except as otherwise defined herein, terms used herein and defined
in the Credit Agreement (as hereinafter defined) shall be used herein as so
defined.

W I T N E S S E T H :

WHEREAS, BMC Industries, Inc. (the "Borrower"), the financial institutions (the
“Lenders”) from time to time party thereto and Bankers Trust Company, as
Administrative Agent (together with any successor agent, the “Agent”), have
entered into an Amended and Restated Credit Agreement, dated as of June 25,
1998, providing for the making of Loans and the issuance of, and participation
in, Letters of Credit as contemplated therein (as used herein, the term “Credit
Agreement” means the Credit Agreement described above in this paragraph, as in
effect on the date hereof and as amended by that certain Second Amendment and
Restatement Agreement dated as of the date hereof, as the same may be amended,
modified, extended, renewed, replaced, restated or supplemented from time to
time, and including any agreement extending the maturity of or restructuring of
all or any portion of the Indebtedness under such agreement or any successor
agreements);

WHEREAS, Borrower may at any time and from time to time enter into, or
guarantee, one or more Interest Rate Protection or Other Hedging Agreements with
one or more Other Creditors;


WHEREAS, pursuant to the Amended and Restated Subsidiary Guarantee Agreement,
dated the date hereof, each Guarantor has jointly and severally guaranteed to
the Secured Creditors the payment when due of certain obligations of Borrower
and each Guarantor under or with respect to the Loan Documents, the Interest
Rate Protection or Other Hedging Agreements and the US Bank Letter of Credit
Facility (provided that at no time shall there be more than $2,000,000 under the
US Bank Letter of Credit Facility secured by the Security Documents);

WHEREAS, it is a condition precedent to each of the above-described extensions
of credit that each Guarantor shall have executed and delivered this Agreement;
and

WHEREAS, each Guarantor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the extensions of credit to be made to
Borrower and other benefits accruing to each Guarantor, the receipt and
sufficiency of which are hereby acknowledged, each Guarantor hereby makes the
following representations and warranties to the Administrative Agent for the
benefit of the Secured Creditors and hereby covenants and agrees with the
Administrative Agent for the benefit of the Secured Creditors as follows:


ARTICLE I
SECURITY INTERESTS

 


1.1           GRANT OF SECURITY INTERESTS.  (A)  AS SECURITY FOR THE PROMPT AND
COMPLETE PAYMENT AND PERFORMANCE WHEN DUE OF ALL OF THE OBLIGATIONS, EACH
GUARANTOR DOES HEREBY PLEDGE AND GRANT TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED CREDITORS, A CONTINUING SECURITY INTEREST OF FIRST
PRIORITY (SUBJECT TO LIENS EVIDENCED BY PERMITTED FILINGS AND OTHER PERMITTED
LIENS) IN, ALL OF THE RIGHT, TITLE AND INTEREST OF SUCH GUARANTOR IN, TO AND
UNDER ALL OF THE FOLLOWING, WHETHER NOW EXISTING OR HEREAFTER FROM TIME TO TIME
ACQUIRED:  (I) EACH AND EVERY ACCOUNT, (II) ALL CONTRACTS, TOGETHER WITH ALL
CONTRACT RIGHTS ARISING THEREUNDER, (III) ALL INVENTORY, (IV) ALL EQUIPMENT, (V)
ALL OTHER GOODS, GENERAL INTANGIBLES, CHATTEL PAPER, DOCUMENTS, INVESTMENT
PROPERTY AND INSTRUMENTS, AND (VI) ALL PROCEEDS AND PRODUCTS OF ANY AND ALL OF
THE FOREGOING (ALL OF THE ABOVE, COLLECTIVELY, THE “COLLATERAL”).

 

(b)  The security interests of the Administrative Agent under this Agreement
extend to all Collateral of the kind which is the subject of this Agreement
which any Guarantor may acquire at any time during the continuation of this
Agreement.


1.2           POWER OF ATTORNEY.  EACH GUARANTOR HEREBY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT ITS TRUE AND LAWFUL ATTORNEY, WITH FULL POWER AFTER THE
OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (IN THE NAME OF
SUCH GUARANTOR OR OTHERWISE), IN THE ADMINISTRATIVE AGENT’S REASONABLE
DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT REQUIRED BY THIS
AGREEMENT IF SUCH GUARANTOR HAS FAILED TO DO SO AFTER DEMAND BY THE
ADMINISTRATIVE AGENT.

 



ARTICLE II
GENERAL REPRESENTATIONS WARRANTIES AND COVENANTS

 

Each Guarantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:


2.1           CHIEF EXECUTIVE OFFICE/INVENTORY AND EQUIPMENT LOCATIONS.  THE
CHIEF EXECUTIVE OFFICE OF SUCH GUARANTOR IS LOCATED AT THE ADDRESS INDICATED ON
ANNEX A HERETO.  ALL INVENTORY AND EQUIPMENT HELD ON THE DATE HEREOF BY SUCH
GUARANTOR IS LOCATED AT ONE OF THE LOCATIONS SHOWN ON ANNEX B HERETO (OTHER THAN
(I) IMMATERIAL PORTIONS OF INVENTORY OR EQUIPMENT OR (II) EQUIPMENT OUT FOR
REPAIR).    PRIOR TO JANUARY 1, 2002, SUCH GUARANTOR SHALL NOT (X) MOVE ITS
CHIEF EXECUTIVE OFFICE TO ANY OF THE STATES OF MISSISSIPPI, ALABAMA OR FLORIDA,
OR (Y) MOVE ANY INVENTORY OR EQUIPMENT TO ANY OF THE STATES OF MISSISSIPPI,
ALABAMA OR FLORIDA UNTIL (I) IT SHALL HAVE GIVEN TO THE ADMINISTRATIVE AGENT NOT
LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENTION TO DO SO, (II) WITH
RESPECT TO SUCH MOVE, IT SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, TO MAINTAIN THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT IN THE COLLATERAL INTENDED TO BE GRANTED AND PERFECTED
UNDER THE UNIFORM COMMERCIAL CODE HEREBY AT ALL TIMES FULLY PERFECTED AND IN
FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE ADMINISTRATIVE
AGENT, IT SHALL HAVE FURNISHED A CUSTOMARY OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO THE EFFECT THAT ALL FINANCING OR
CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS THERETO HAVE BEEN FILED IN
THE APPROPRIATE FILING OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING,
WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN
THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST GRANTED HEREBY AND (IV)
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT ALL OTHER ACTIONS
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF
ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO
PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST
GRANTED HEREBY.

 


2.2           STATE OF INCORPORATION.  THE STATE OF INCORPORATION OF EACH
GUARANTOR IS INDICATED ON ANNEX A HERETO.  NO GUARANTOR WILL CHANGE ITS STATE OF
INCORPORATION EXCEPT AS IN ACCORDANCE WITH THE LAST SENTENCE OF THIS SECTION
2.2.  NO GUARANTOR SHALL ESTABLISH A NEW STATE OF INCORPORATION UNTIL (I) IT
SHALL HAVE GIVEN TO THE ADMINISTRATIVE AGENT NOT LESS THAN 30 DAYS’ PRIOR
WRITTEN NOTICE OF ITS INTENTION TO DO SO, CLEARLY DESCRIBING SUCH NEW STATE OF
INCORPORATION AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, (II) WITH RESPECT TO SUCH NEW
STATE OF INCORPORATION, IT SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, TO MAINTAIN THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT IN THE COLLATERAL INTENDED TO BE GRANTED AND PERFECTED
UNDER THE UNIFORM COMMERCIAL CODE HEREBY AT ALL TIMES FULLY PERFECTED AND IN
FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE ADMINISTRATIVE
AGENT, IT SHALL HAVE FURNISHED A CUSTOMARY OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO THE EFFECT THAT ALL FINANCING OR
CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS THERETO HAVE BEEN FILED IN
THE APPROPRIATE FILING OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING,
WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN
THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST GRANTED HEREBY AND (IV)
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT ALL OTHER ACTIONS
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF
ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS HAVE BEEN TAKEN, IN ORDER TO
PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST
GRANTED HEREBY.

 



2.3           TRADE NAMES; CHANGE OF NAME.  NO GUARANTOR OPERATES IN ANY
JURISDICTION UNDER, NOR IN THE PRECEDING 12 MONTHS HAS OPERATED IN ANY
JURISDICTION UNDER, ANY TRADE NAMES, FICTITIOUS NAMES OR OTHER NAMES (INCLUDING,
WITHOUT LIMITATION, ANY NAMES OF DIVISIONS OR OPERATIONS) EXCEPT ITS LEGAL NAME
AND SUCH OTHER TRADE, FICTITIOUS OR OTHER NAMES AS ARE LISTED ON ANNEX C
HERETO.  THE CORPORATION IDENTIFICATION NUMBER OR OTHER APPLICABLE FORMATION
IDENTIFICATION NUMBER SHALL BE SET FORTH ACROSS FROM THE EXACT LEGAL NAME OF
EACH GUARANTOR IDENTIFIED IN ANNEX C.  NO GUARANTOR SHALL CHANGE ITS LEGAL NAME
OR ASSUME OR OPERATE IN ANY JURISDICTION UNDER ANY TRADE, FICTITIOUS OR OTHER
NAME IN ANY MANNER WHICH MIGHT MAKE ANY FINANCING STATEMENT OR CONTINUATION
STATEMENT FILED IN CONNECTION THEREWITH SERIOUSLY MISLEADING EXCEPT THOSE NAMES
LISTED ON ANNEX C HERETO AND NEW NAMES (INCLUDING, WITHOUT LIMITATION, ANY NAMES
OF DIVISIONS OR OPERATIONS) ESTABLISHED IN ACCORDANCE WITH THE LAST SENTENCE OF
THIS SECTION 2.3.  NO GUARANTOR SHALL ASSUME OR OPERATE IN ANY JURISDICTION
UNDER ANY NEW TRADE, FICTITIOUS OR OTHER NAME THAT WOULD MAKE ANY FINANCING
STATEMENT OR CONTINUATION STATEMENT FILED IN CONNECTION THEREWITH, SERIOUSLY
MISLEADING UNTIL (I) IT SHALL HAVE GIVEN TO THE ADMINISTRATIVE AGENT NOT LESS
THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENTION SO TO DO, CLEARLY DESCRIBING
SUCH NEW NAME AND THE JURISDICTIONS IN WHICH SUCH NEW NAME SHALL BE USED AND
PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, (II) WITH RESPECT TO SUCH NEW NAME, IT SHALL HAVE
TAKEN ALL ACTION TO MAINTAIN THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT
IN THE COLLATERAL INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND
IN FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE ADMINISTRATIVE
AGENT, IT SHALL HAVE FURNISHED A CUSTOMARY OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO THE EFFECT THAT ALL
FINANCING OR CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS THERETO HAVE
BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES, AND (IV) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT ALL OTHER ACTIONS
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF
ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO
PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST
GRANTED HEREBY.

 

 


ARTICLE III
PROVISIONS CONCERNING ALL COLLATERAL

 


3.1           PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY.  NO GUARANTOR WILL
DO ANYTHING TO IMPAIR THE RIGHTS OF THE ADMINISTRATIVE AGENT IN THE COLLATERAL
OTHER THAN DISPOSITIONS, THE CREATION OF LIENS AND OTHER ENCUMBRANCES AND OTHER
ACTIONS PERMITTED HEREUNDER AND UNDER THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS.

 


3.2           WAREHOUSE RECEIPTS NON-NEGOTIABLE; THIRD-PARTY ACKNOWLEDGMENTS. 
EACH GUARANTOR AGREES THAT IF ANY WAREHOUSE RECEIPT OR RECEIPT IN THE NATURE OF
A WAREHOUSE RECEIPT IS ISSUED WITH RESPECT TO ANY OF ITS INVENTORY, SUCH
WAREHOUSE RECEIPT OR RECEIPT IN THE NATURE THEREOF SHALL NOT BE “NEGOTIABLE” (AS
SUCH TERM IS USED IN SECTION 7-104 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT
IN ANY RELEVANT JURISDICTION OR UNDER OTHER RELEVANT LAW).  WHERE COLLATERAL
WITH A FAIR MARKET VALUE OF GREATER THAN $100,000 IS IN THE POSSESSION OF A
THIRD PARTY, EACH GUARANTOR WILL JOIN WITH THE ADMINISTRATIVE AGENT IN NOTIFYING
THE THIRD PARTY OF THE ADMINISTRATIVE AGENT'S SECURITY INTEREST AND OBTAINING AN
ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE COLLATERAL FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT.

 



3.3           FURTHER ACTIONS.  EACH GUARANTOR WILL, AT ITS OWN EXPENSE, MAKE,
EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE ADMINISTRATIVE AGENT
FROM TIME TO TIME SUCH LISTS, DESCRIPTIONS AND DESIGNATIONS OF ITS COLLATERAL,
WAREHOUSE RECEIPTS, RECEIPTS IN THE NATURE OF WAREHOUSE RECEIPTS, BILLS OF
LADING, DOCUMENTS OF TITLE, VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY
ASSIGNMENTS, CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF
ATTORNEY, CERTIFICATES, REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE
SUCH FURTHER STEPS RELATING TO THE COLLATERAL AND OTHER PROPERTY OR RIGHTS
COVERED BY THE SECURITY INTEREST HEREBY GRANTED, WHICH THE ADMINISTRATIVE AGENT
DEEMS REASONABLY APPROPRIATE OR ADVISABLE TO PERFECT, PRESERVE OR PROTECT ITS
SECURITY INTEREST IN THE COLLATERAL.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, SO LONG AS NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE ONLY OBLIGATION OF ANY GUARANTOR
ARISING HEREUNDER IN CONNECTION WITH THE PERFECTION OF THE SECURITY INTERESTS
GRANTED IN THE COLLATERAL LISTED IN SECTIONS 1.1(A)(II) AND (V) ABOVE (AND
SECTION 1.1(A)(VI), BUT SOLELY TO THE EXTENT IT RELATES TO SECTIONS 1.1(A)(II)
AND (V)) SHALL BE TO DELIVER FINANCING STATEMENTS PURSUANT TO SECTION 3.4 BELOW.

 


3.4           FINANCING STATEMENTS.  EACH GUARANTOR AGREES TO DELIVER TO THE
ADMINISTRATIVE AGENT SUCH FINANCING STATEMENTS, IN FORM REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST OR AS ARE REASONABLY  NECESSARY (OR DESIRABLE IN THE
REASONABLE OPINION OF THE ADMINISTRATIVE AGENT) TO ESTABLISH AND MAINTAIN A
VALID, ENFORCEABLE, FIRST PRIORITY PERFECTED SECURITY INTEREST (SUBJECT ONLY TO
PERMITTED LIENS) IN THE COLLATERAL AS PROVIDED HEREIN AND THE OTHER RIGHTS AND
SECURITY CONTEMPLATED HEREBY ALL IN ACCORDANCE WITH THE UNIFORM COMMERCIAL CODE
AS ENACTED IN ANY AND ALL RELEVANT JURISDICTIONS OR ANY OTHER RELEVANT LAW. 
EACH GUARANTOR WILL PAY ANY APPLICABLE FILING FEES, RECORDATION TAXES AND
RELATED EXPENSES RELATING TO ITS COLLATERAL.  EACH GUARANTOR HEREBY AUTHORIZES
THE ADMINISTRATIVE AGENT TO FILE ANY SUCH UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS WITHOUT THE SIGNATURE OF SUCH GUARANTOR WHERE PERMITTED BY LAW.

 


ARTICLE IV
REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 


4.1           REMEDIES; OBTAINING THE COLLATERAL UPON DEFAULT.  EACH GUARANTOR
AGREES THAT, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN
AND IN EVERY SUCH CASE, SUBJECT TO ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW
THEN IN EFFECT, THE ADMINISTRATIVE AGENT, IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER EXISTING UNDER APPLICABLE LAW, SHALL HAVE ALL RIGHTS AS A SECURED
CREDITOR UNDER THE UNIFORM COMMERCIAL CODE IN ALL RELEVANT JURISDICTIONS AND
MAY:

 

(a)           personally, or by agents or attorneys, immediately take possession
of the Collateral or any part thereof, from such Guarantor or any other Person
who then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon such Guarantor’s premises where any of
the Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Guarantor; and

(b)           instruct the obligor or obligors on any agreement, instrument or
other obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Administrative Agent
and may exercise any and all remedies of such Guarantor in respect of such
Collateral; and


 (c)          sell, assign or otherwise liquidate, or direct such Guarantor to
sell, assign or otherwise liquidate, any or all of the Collateral or any part
thereof, and take possession of the proceeds of any such sale or liquidation;
and

(d)           take possession of the Collateral or any part thereof, by
directing such Guarantor in writing to deliver the same to the Administrative
Agent at any place or places reasonably designated by the Administrative Agent,
in which event such Guarantor shall at its own expense:

(i)            forthwith cause the same to be moved to the place or places so
designated by the Administrative Agent and there delivered to the Administrative
Agent, and

(ii)           store and keep any Collateral so delivered to the Administrative
Agent at such place or places pending further action by the Administrative Agent
as provided in Section 6.2 hereof, and

(iii)          while the Collateral shall be so stored and kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition; and

it being understood that each Guarantor’s obligation so to deliver the
Collateral is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Administrative Agent
shall be entitled to seek a decree requiring specific performance by such
Guarantor of said obligation.


4.2           REMEDIES; DISPOSITION OF THE COLLATERAL.  IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THEN ANY COLLATERAL REPOSSESSED BY THE
ADMINISTRATIVE AGENT UNDER OR PURSUANT TO SECTION 4.1 HEREOF AND ANY OTHER
COLLATERAL WHETHER OR NOT SO REPOSSESSED BY THE ADMINISTRATIVE AGENT, MAY BE
SOLD, ASSIGNED, LEASED OR OTHERWISE DISPOSED OF UNDER ONE OR MORE CONTRACTS OR
AS AN ENTIRETY, AND WITHOUT THE NECESSITY OF GATHERING AT THE PLACE OF SALE THE
PROPERTY TO BE SOLD, AND IN GENERAL IN SUCH MANNER, AT SUCH TIME OR TIMES, AT
SUCH PLACE OR PLACES AND ON SUCH TERMS AS THE ADMINISTRATIVE AGENT MAY, IN
COMPLIANCE WITH ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW, DETERMINE TO BE
COMMERCIALLY REASONABLE.  ANY OF THE COLLATERAL MAY BE SO SOLD, LEASED OR
OTHERWISE DISPOSED OF, IN THE CONDITION IN WHICH THE SAME EXISTED WHEN TAKEN BY
THE ADMINISTRATIVE AGENT OR AFTER ANY OVERHAUL OR REPAIR AT THE EXPENSE OF THE
RELEVANT GUARANTOR WHICH THE ADMINISTRATIVE AGENT SHALL DETERMINE TO BE
COMMERCIALLY REASONABLE.  ANY SUCH DISPOSITION WHICH SHALL BE A PRIVATE SALE OR
OTHER PRIVATE PROCEEDINGS PERMITTED BY SUCH REQUIREMENTS SHALL BE MADE UPON NOT
LESS THAN 10 DAYS’ WRITTEN NOTICE TO THE RELEVANT GUARANTOR SPECIFYING THE TIME
AT WHICH SUCH DISPOSITION IS TO BE MADE AND THE INTENDED SALE PRICE OR OTHER
CONSIDERATION THEREFOR, AND SHALL BE SUBJECT, FOR THE 10 DAYS AFTER THE GIVING
OF SUCH NOTICE, TO THE RIGHT OF SUCH GUARANTOR OR ANY NOMINEE OF SUCH GUARANTOR
TO ACQUIRE THE COLLATERAL INVOLVED AT A PRICE OR FOR SUCH OTHER CONSIDERATION AT
LEAST EQUAL TO THE INTENDED SALE PRICE OR OTHER CONSIDERATION SO SPECIFIED.  ANY
SUCH DISPOSITION WHICH SHALL BE A PUBLIC SALE PERMITTED BY SUCH REQUIREMENTS
SHALL BE MADE UPON NOT LESS THAN 10 DAYS’ WRITTEN NOTICE TO THE RELEVANT
GUARANTOR SPECIFYING THE TIME AND PLACE OF SUCH SALE AND, IN THE ABSENCE OF
APPLICABLE REQUIREMENTS OF LAW, SHALL BE BY PUBLIC AUCTION (WHICH MAY, AT THE
ADMINISTRATIVE AGENT’S OPTION, BE SUBJECT TO RESERVE), AFTER PUBLICATION OF
NOTICE OF SUCH AUCTION NOT LESS THAN 10 DAYS PRIOR THERETO IN TWO NEWSPAPERS IN
GENERAL CIRCULATION IN THE CITY OF NEW YORK OR IN SUCH OTHER LOCATIONS AS MAY BE
NECESSARY IN ORDER FOR THE SALE TO BE "COMMERCIALLY REASONABLE" (AS SUCH TERM IS
USED IN ARTICLE 9 PART V OF THE NEW YORK UNIFORM COMMERCIAL CODE).  TO THE
EXTENT PERMITTED BY ANY SUCH REQUIREMENT OF LAW, THE ADMINISTRATIVE AGENT AND
THE SECURED CREDITORS MAY BID FOR AND BECOME THE PURCHASER OF THE COLLATERAL OR
ANY ITEM THEREOF, OFFERED FOR SALE IN ACCORDANCE WITH THIS SECTION WITHOUT
ACCOUNTABILITY TO SUCH GUARANTOR.  IF, UNDER MANDATORY REQUIREMENTS OF
APPLICABLE LAW, THE ADMINISTRATIVE AGENT SHALL BE REQUIRED TO MAKE DISPOSITION
OF THE COLLATERAL WITHIN A PERIOD OF TIME WHICH DOES NOT PERMIT THE GIVING OF
NOTICE TO THE RELEVANT GUARANTOR AS HEREINABOVE SPECIFIED, THE ADMINISTRATIVE
AGENT NEED GIVE SUCH GUARANTOR ONLY SUCH NOTICE OF DISPOSITION AS SHALL BE
REASONABLY PRACTICABLE IN VIEW OF SUCH MANDATORY REQUIREMENTS OF APPLICABLE
LAW.  EACH GUARANTOR AGREES TO DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AND
THINGS AS MAY BE REASONABLY NECESSARY TO MAKE SUCH SALE OR SALES OF ALL OR ANY
PORTION OF THE COLLATERAL VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL
APPLICABLE LAWS, REGULATIONS, ORDERS, WRITS, INJUNCTIONS, DECREES OR AWARDS OF
ANY AND ALL COURTS, ARBITRATORS OR GOVERNMENTAL INSTRUMENTALITIES, DOMESTIC OR
FOREIGN, HAVING JURISDICTION OVER ANY SUCH SALE OR SALES, ALL AT SUCH
GUARANTOR’S EXPENSE.

 



4.3           WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING
POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH SUCH GUARANTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, AND EACH GUARANTOR HEREBY FURTHER WAIVES, TO THE EXTENT PERMITTED BY
LAW:

 

(a)           all damages occasioned by such taking of possession except any
damages which are the direct result of the Administrative Agent’s gross
negligence or willful misconduct;

(b)           all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder; and

(c)           all rights of redemption, appraisement, valuation, stay, extension
or moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and such Guarantor, for itself and all who
may claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of such Guarantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Guarantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Guarantor.



4.4           APPLICATION OF PROCEEDS.  (A)  ALL MONEYS COLLECTED BY THE
ADMINISTRATIVE AGENT (OR, TO THE EXTENT THE PLEDGE AGREEMENT OR ANY MORTGAGE TO
WHICH ANY GUARANTOR IS A PARTY REQUIRES PROCEEDS OF COLLATERAL UNDER SUCH
AGREEMENT TO BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE
PLEDGEE OR MORTGAGEE UNDER SUCH OTHER AGREEMENT) UPON ANY SALE OR OTHER
DISPOSITION OF THE COLLATERAL, TOGETHER WITH ALL OTHER MONEYS RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER, SHALL BE APPLIED AS FOLLOWS:  (I) FIRST, TO THE
PAYMENT OF ALL AMOUNTS OWING THE ADMINISTRATIVE AGENT OF THE TYPE DESCRIBED IN
CLAUSES (III) AND (IV) OF THE DEFINITION OF “OBLIGATIONS”;

(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Primary
Obligations shall be paid to the Secured Creditors as provided in Section 4.4(e)
hereof, with each Secured Creditor receiving an amount equal to such outstanding
Primary Obligations or, if the proceeds are insufficient to pay in full all such
Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed;

(iii)          third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 4.4(e), with each Secured Creditor receiving an amount equal
to its outstanding Secondary Obligations or, if the proceeds are insufficient to
pay in full all such Secondary Obligations, its Pro Rata Share of the amount
remaining to be distributed; and

(iv)          fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, and following
the termination of this Agreement pursuant to Section 7.9(a) hereof, to such
Guarantor or to whomever may be lawfully entitled to receive such surplus.

(b)           For purposes of this Agreement (i) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (ii) “Primary Obligations” shall mean (A) in the case of the
Credit Agreement Obligations, all principal of, and interest on, all Loans, all
Unpaid Drawings theretofore made (together with all interest accrued thereon),
and the aggregate Stated Amounts of all Letters of Credit issued (or deemed
issued) under the Credit Agreement, and all Fees and (B) in the case of the
Other Obligations, all amounts due under the Interest Rate Protection or Other
Hedging Agreements (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (iii) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.


(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 4.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

(d)           Each of the Secured Creditors agrees and acknowledges that if the
Bank Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement (which shall only occur after all outstanding Loans and Unpaid
Drawings with respect to such Letters of Credit have been paid in full), such
amounts shall be paid to the Agent under the Credit Agreement and held by it,
for the equal and ratable benefit of the Bank Creditors, as cash security for
the repayment of Obligations owing to the Bank Creditors as such.  If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit, and
after the application of all such cash security to the repayment of all
Obligations owing to the Bank Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Agent to the Administrative Agent for distribution
in accordance with Section 4.4(a) hereof.

(e)           Except as set forth in Section 4.4(d) hereof, all payments
required to be made hereunder shall be made (i) if to the Bank Creditors, to the
Agent under the Credit Agreement for the account of the Bank Creditors, and (ii)
if to the Other Creditors, to the trustee, paying agent or other similar
representative (each a “Representative”) for the Other Creditors or, in the
absence of such a Representative, directly to the Other Creditors.

(f)            For purposes of applying payments received in accordance with
this Section 4.4, the Administrative Agent shall be entitled to rely upon (i)
the Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Agent, each Representative for any Secured
Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Administrative Agent) of the outstanding Primary Obligations and
Secondary Obligations owed to the Bank Creditors or the Other Creditors, as the
case may be.  Unless it has actual knowledge (including by way of written notice
from a Bank Creditor or an Other Creditor) to the contrary, the Agent and each
Representative, in furnishing information pursuant to the preceding sentence,
and the Administrative Agent, in acting hereunder, shall be entitled to assume
that no Secondary Obligations are outstanding.  Unless it has actual knowledge
(including by way of written notice from an Other Creditor) to the contrary, the
Administrative Agent, in acting hereunder, shall be entitled to assume that no
Interest Rate Protection or Other Hedging Agreements are in existence.


(g)           It is understood and agreed that each Guarantor shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral hereunder and the aggregate amount of the sums
referred to in clauses (i) through (iii), inclusive, of Section 4.4(a) hereof.


4.5           REMEDIES CUMULATIVE.  EACH AND EVERY RIGHT, POWER AND REMEDY
HEREBY SPECIFICALLY GIVEN TO THE ADMINISTRATIVE AGENT SHALL BE IN ADDITION TO
EVERY OTHER RIGHT, POWER AND REMEDY SPECIFICALLY GIVEN UNDER THIS AGREEMENT, THE
INTEREST RATE PROTECTION OR OTHER HEDGING AGREEMENTS, THE OTHER LOAN DOCUMENTS
OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY, OR BY STATUTE AND EACH AND
EVERY RIGHT, POWER AND REMEDY WHETHER SPECIFICALLY HEREIN GIVEN OR OTHERWISE
EXISTING MAY BE EXERCISED FROM TIME TO TIME OR SIMULTANEOUSLY AND AS OFTEN AND
IN SUCH ORDER AS MAY BE DEEMED EXPEDIENT BY THE ADMINISTRATIVE AGENT.  ALL SUCH
RIGHTS, POWERS AND REMEDIES SHALL BE CUMULATIVE AND THE EXERCISE OR THE
BEGINNING OF THE EXERCISE OF ONE SHALL NOT BE DEEMED A WAIVER OF THE RIGHT TO
EXERCISE ANY OTHER OR OTHERS.  NO DELAY OR OMISSION OF THE ADMINISTRATIVE AGENT
IN THE EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY AND NO RENEWAL OR EXTENSION
OF ANY OF THE OBLIGATIONS AND NO COURSE OF DEALING BETWEEN ANY GUARANTOR AND THE
ADMINISTRATIVE AGENT OR ANY HOLDER OF ANY OF THE OBLIGATIONS SHALL IMPAIR ANY
SUCH RIGHT, POWER OR REMEDY OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT
OR EVENT OF DEFAULT OR AN ACQUIESCENCE THEREIN.  NO NOTICE TO OR DEMAND ON ANY
GUARANTOR IN ANY CASE SHALL ENTITLE IT TO ANY OTHER OR FURTHER NOTICE OR DEMAND
IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY OF THE RIGHTS OF
THE ADMINISTRATIVE AGENT TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES
WITHOUT NOTICE OR DEMAND.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL
BRING ANY SUIT TO ENFORCE ANY OF ITS RIGHTS HEREUNDER AND SHALL BE ENTITLED TO
JUDGMENT, THEN IN SUCH SUIT THE ADMINISTRATIVE AGENT MAY RECOVER REASONABLE
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, AND THE AMOUNTS THEREOF SHALL BE
INCLUDED IN SUCH JUDGMENT.

 


4.6           DISCONTINUANCE OF PROCEEDINGS.  IN CASE THE ADMINISTRATIVE AGENT
SHALL HAVE INSTITUTED ANY PROCEEDING TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER
THIS AGREEMENT BY FORECLOSURE, SALE, ENTRY OR OTHERWISE, AND SUCH PROCEEDING
SHALL HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN
DETERMINED ADVERSELY TO THE ADMINISTRATIVE AGENT, THEN AND IN EVERY SUCH CASE
EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH HOLDER OF ANY OF THE
OBLIGATIONS SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER
WITH RESPECT TO THE COLLATERAL SUBJECT TO THE SECURITY INTEREST CREATED UNDER
THIS AGREEMENT (EXCEPT TO THE EXTENT OF ANY SUCH ADVERSE DETERMINATION), AND ALL
RIGHTS, REMEDIES AND POWERS OF THE ADMINISTRATIVE AGENT SHALL CONTINUE (A) AS IF
NO SUCH PROCEEDING HAD BEEN INSTITUTED, IN THE CASE OF ANY SUCH PROCEEDING SO
DISCONTINUED OR ABANDONED, OR (B) AS IF NO PROCEEDING HAD BEEN INSTITUTED,
EXCEPT TO THE EXTENT OF THE DETERMINATION, IN THE CASE OF ANY SUCH PROCEEDING SO
ADVERSELY DETERMINED.



 


ARTICLE V
INDEMNITY

 


5.1           INDEMNITY.  (A)  EACH GUARANTOR AGREES TO INDEMNIFY AND HOLD
HARMLESS THE ADMINISTRATIVE AGENT AND EACH SECURED CREDITOR AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS, EMPLOYEES, AGENTS AND SERVANTS (INDIVIDUALLY AN
“INDEMNITEE,” AND COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, LOSSES, JUDGMENTS AND LIABILITIES (INCLUDING LIABILITIES FOR
PENALTIES) OF WHATSOEVER KIND OR NATURE, AND TO REIMBURSE EACH INDEMNITEE FOR
ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, GROWING OUT OF OR
RESULTING FROM THIS AGREEMENT OR THE EXERCISE BY ANY INDEMNITEE OF ANY RIGHT OR
REMEDY GRANTED TO IT HEREUNDER OR UNDER ANY INTEREST RATE HEDGING AGREEMENT OR
UNDER ANY OTHER LOAN DOCUMENT (BUT EXCLUDING ANY CLAIMS, DEMANDS, LOSSES,
JUDGMENTS AND LIABILITIES OR EXPENSES TO THE EXTENT INCURRED BY REASON OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE).  IF AND TO THE EXTENT THAT
THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS SECTION 5.1(A) ARE UNENFORCEABLE
FOR ANY REASON, SUCH GUARANTOR HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO
THE PAYMENT AND SATISFACTION OF SUCH OBLIGATIONS WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.

 

(b)           Without limiting the application of Section 5.1(a) hereof, each
Guarantor agrees to pay, or reimburse the Administrative Agent for any and all
reasonable fees, costs and expenses of whatever kind or nature incurred in
connection with the creation, preservation or protection of the Administrative
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all reasonable fees and taxes in connection with the recording or
filing of instruments and documents in public offices, payment or discharge of
any taxes or Liens upon or in respect of the Collateral, premiums for insurance
with respect to the Collateral and all other reasonable fees, costs and expenses
in connection with protecting, maintaining or preserving the Collateral and the
Administrative Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

(c)           Without limiting the application of Section 5.1(a) or (b) hereof,
each Guarantor agrees to pay, indemnify and hold each Indemnitee harmless from
and against any loss, costs, damages and expenses which such Indemnitee may
suffer, expend or incur in consequence of or growing out of any
misrepresentation by such Guarantor in this Agreement, any Interest Rate
Protection or Other Hedging Agreement, any other Loan Document or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement, any Interest Rate Protection or Other Hedging Agreement or any other
Loan Document.

(d)           If and to the extent that the obligations of any Guarantor under
this Section 5.1 are unenforceable for any reason, each Guarantor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.


5.2           INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL.  ANY
AMOUNTS PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO
REIMBURSEMENT SHALL CONSTITUTE OBLIGATIONS SECURED BY THE COLLATERAL PRIOR TO
THE RELEASE OF THE COLLATERAL PURSUANT TO THE TERMS HEREOF.  THE INDEMNITY
OBLIGATIONS OF EACH GUARANTOR CONTAINED IN THIS ARTICLE V SHALL CONTINUE IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE FULL PAYMENT OF ALL THE NOTES ISSUED UNDER
THE CREDIT AGREEMENT, THE TERMINATION OF ALL INTEREST RATE PROTECTION OR OTHER
HEDGING AGREEMENTS AND THE PAYMENT OF ALL OTHER OBLIGATIONS (BUT EXCLUDING ANY
UNASSERTED CONTINGENT AND INDEMNIFICATION OBLIGATIONS WHICH SURVIVE THE
TERMINATION HEREOF) AND NOTWITHSTANDING THE DISCHARGE THEREOF.


 


ARTICLE VI
DEFINITIONS

 

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

"Account" shall have the meaning provided in the Uniform Commercial Code.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Agent” shall have the meaning provided in the first WHEREAS clause of this
Agreement.

“Agreement” shall mean this Security Agreement as the same may be modified,
supplemented, extended, renewed, replaced, restated or amended from time to time
in accordance with its terms.

"Guarantor" shall have the meaning provided in the first paragraph of this
Agreement.

“Bank Creditor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the first WHEREAS clause of this
Agreement.

 “Chattel Paper” shall have the meaning provided in the Uniform Commercial Code.

“Class” shall have the meaning provided in Section 7.2 of this Agreement.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Contract Rights” shall mean all rights of an Guarantor (including, without
limitation, all rights to payment) under each Contract.

“Contracts” shall mean all contracts between an Guarantor and one or more
additional parties (including, without limitation, (i) each partnership
agreement to which an Guarantor is a party and (ii) any Interest Rate Protection
or Other Hedging Agreements), but excluding licenses, agreements and leases,
which are immaterial to the operations of an Guarantor, to the extent that the
terms thereof prohibit the assignment of, or granting of a security interest in,
such licenses, agreements or leases.

 “Credit Agreement” shall have the meaning provided in the first WHEREAS clause
of this Agreement.


“Credit Agreement Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VI.

“Default” shall mean any event which, with notice or lapse of time, or both,
would constitute an Event of Default.

“Documents” shall have the meaning provided in the Uniform Commercial Code.

“Equipment” shall mean any “equipment,” as such term is defined in the Uniform
Commercial Code, now or hereafter owned by an Guarantor.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event, without limitation, include any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“General Intangibles” shall have the meaning provided in the Uniform Commercial
Code.

“Goods” shall have the meaning provided in the Uniform Commercial Code.

 “Indemnitee” shall have the meaning provided in Section 5.1 of this Agreement.

“Instrument” shall have the meaning provided in Article 9 of the Uniform
Commercial Code.

“Interest Rate Protection or Other Hedging Agreements” shall have the meaning
provided in the first paragraph of this Agreement.

“Inventory” shall mean all “inventory” as such term is defined in the Uniform
Commercial Code, now or hereafter owned by an Guarantor.

“Investment Property” shall have the meaning ascribed thereto in Article 9 of
the UCC.

"LC Creditor" shall have the meaning provided in the first WHEREAS clause of
this Agreement.

“Lenders” shall have the meaning provided in the first WHEREAS clause of this
Agreement.


 “Obligations” shall mean (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations
(including, without limitation, all “Obligations” as such term is defined in the
Credit Agreement and all obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of
Borrower and each Guarantor now existing or hereafter incurred under, arising
out of or in connection with the Credit Agreement or any other Loan Document to
which Borrower or any Guarantor is a Party and the due performance and
compliance by Borrower and each Guarantor with all of the terms, conditions and
agreements contained in each such Loan Document (all such obligations and
liabilities being herein collectively called the “Credit Agreement
Obligations”); (ii) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of Borrower now existing or
hereafter incurred under, arising out of or in connection with (x) any Interest
Rate Protection or Other Hedging Agreement, whether such Interest Rate
Protection or Other Hedging Agreement is now in existence or hereafter arising
and the due performance and compliance by Borrower with all of the terms,
conditions and agreements contained therein and (y) the US Bank Letter of Credit
Facility up to a maximum amount of $2,000,000 (provided that at no time shall
there be more than $2,000,000 under the US Bank Letter of Credit Facility
secured by the Security Documents) (all such obligations and liabilities
described in this clause (ii) being herein collectively called the “Other
Obligations”); (iii) any and all sums advanced by the Administrative Agent in
order to preserve the Collateral or preserve its security interest in the
Collateral; (iv) in the event of any proceeding for the collection or
enforcement of any indebtedness, obligations, or liabilities of Borrower or any
Guarantor referred to in clauses (i) and (ii), after an Event of Default shall
have occurred and be continuing, the reasonable expenses of taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Administrative Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs; and (v) all
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under Section 6.1 of this Agreement.  It is acknowledged and
agreed that the “Obligations” shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.

“Other Creditors” shall have the meaning provided in the first paragraph of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article VI.

 “Permitted Filings” shall mean any filing or similar item that is a matter of
public record on the date of this Agreement.

“Primary Obligations” shall have the meaning provided in Section 4.4(b) of this
Agreement.

“Pro Rata Share” shall have the meaning provided in Section 4.4(b) of this
Agreement.

“Proceeds” shall have the meaning provided in the Uniform Commercial Code.

 “Representative” shall have the meaning provided in Section 5.4(e) of this
Agreement.

“Required Secured Creditors” shall mean (i) the Required Lenders (or, to the
extent required by Article XI of the Credit Agreement, all of the Lenders) under
the Credit Agreement so long as any Credit Agreement Obligations remain
outstanding and (ii) in any situation not covered by preceding clause (i), the
holders of a majority of the outstanding principal amount of the Other
Obligations.


“Requisite Creditors” shall have the meaning provided in Section 7.2 of this
Agreement.

“Secondary Obligations” shall have the meaning provided in Section 4.4(b) of
this Agreement.

“Secured Creditors” shall have the meaning provided in the first paragraph of
this Agreement.

 “Termination Date” shall have the meaning provided in Section 7.9 of this
Agreement.

”Uniform Commercial Code" or ”UCC" shall mean the Uniform Commercial Code as now
or hereafter in effect from time to time in the State of New York or any other
applicable jurisdiction.

"US Bank Letter of Credit Facility" means that certain revolving letter of
credit facility in effect on the date hereof pursuant to that certain Continuing
Reimbursement Agreement for Commercial Letters of Credit, dated as of July 14,
2000 by and among the LC Creditor and the Borrower providing for commercial
letters of credit; provided, however, that at no time shall there be more than a
maximum amount of $2,000,000 under the US Bank Letter of Credit Facility secured
by the Security Documents.


ARTICLE VII
MISCELLANEOUS

 


7.1           NOTICES.  ALL SUCH NOTICES AND COMMUNICATIONS HEREUNDER SHALL BE
SENT OR DELIVERED IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT.

 


7.2           WAIVER; AMENDMENT.  NONE OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT MAY BE CHANGED, WAIVED, MODIFIED OR VARIED IN ANY MANNER WHATSOEVER
UNLESS IN WRITING DULY SIGNED BY EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
(WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, OR TO THE EXTENT REQUIRED BY
SECTION 11.1 OF THE CREDIT AGREEMENT, ALL THE LENDERS); PROVIDED, HOWEVER, THAT
ANY CHANGE, WAIVER, MODIFICATION OR VARIANCE AFFECTING THE RIGHTS AND BENEFITS
OF A SINGLE CLASS OF SECURED CREDITORS (AND NOT ALL SECURED CREDITORS IN A LIKE
OR SIMILAR MANNER) SHALL REQUIRE THE WRITTEN CONSENT OF THE REQUISITE CREDITORS
OF SUCH AFFECTED CLASS.  FOR THE PURPOSE OF THIS AGREEMENT, THE TERM “CLASS”
SHALL MEAN EACH CLASS OF SECURED CREDITORS, I.E., WHETHER (I) THE BANK CREDITORS
AS HOLDERS OF THE CREDIT AGREEMENT OBLIGATIONS OR (II) THE OTHER CREDITORS AS
THE HOLDERS OF THE OTHER OBLIGATIONS; AND THE TERM “REQUISITE CREDITORS” OF ANY
CLASS SHALL MEAN EACH OF (A) WITH RESPECT TO THE CREDIT AGREEMENT OBLIGATIONS,
THE REQUIRED LENDERS AND (B) WITH RESPECT TO THE OTHER OBLIGATIONS, THE HOLDERS
OF AT LEAST A MAJORITY OF ALL OBLIGATIONS OUTSTANDING FROM TIME TO TIME UNDER
THE INTEREST RATE PROTECTION AGREEMENTS OR OTHER HEDGING AGREEMENTS.



7.3           OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE
IMPAIRED BY, (A) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE OF SUCH GUARANTOR; (B) ANY
EXERCISE OR NON-EXERCISE, OR ANY WAIVER OF, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE UNDER OR IN RESPECT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
INTEREST RATE PROTECTION OR OTHER HEDGING AGREEMENT EXCEPT AS SPECIFICALLY SET
FORTH IN A WAIVER GRANTED PURSUANT TO SECTION 7.2 HEREOF; OR (C) ANY AMENDMENT
TO OR MODIFICATION OF ANY LOAN DOCUMENT OR ANY INTEREST RATE PROTECTION OR OTHER
HEDGING AGREEMENT OR ANY SECURITY FOR ANY OF THE OBLIGATIONS; WHETHER OR NOT
SUCH GUARANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.

 


7.4           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO
THE BENEFIT OF THE ADMINISTRATIVE AGENT, EACH SECURED CREDITOR AND EACH
GUARANTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED THAT NO
GUARANTOR MAY TRANSFER OR ASSIGN ANY OR ALL OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE WRITTEN CONSENT OF THE REQUIRED SECURED CREDITORS.  ALL
AGREEMENTS, STATEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY EACH GUARANTOR
HEREIN OR IN ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY SUCH GUARANTOR OR
ON ITS BEHALF UNDER THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON
BY THE SECURED CREDITORS AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTEREST RATE PROTECTION OR OTHER
HEDGING AGREEMENTS REGARDLESS OF ANY INVESTIGATION MADE BY THE SECURED CREDITORS
OR ON THEIR BEHALF.

 


7.5           HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL SECTIONS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT
THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.

 


7.6           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


7.7           GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 


7.8           EACH GUARANTOR’S DUTIES.  IT IS EXPRESSLY AGREED, ANYTHING HEREIN
CONTAINED TO THE CONTRARY NOTWITHSTANDING, THAT EACH GUARANTOR SHALL REMAIN
LIABLE TO PERFORM ALL OF THE OBLIGATIONS, IF ANY, ASSUMED BY IT WITH RESPECT TO
THE COLLATERAL AND THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY OBLIGATIONS OR
LIABILITIES WITH RESPECT TO ANY COLLATERAL BY REASON OF OR ARISING OUT OF THIS
AGREEMENT, NOR SHALL THE ADMINISTRATIVE AGENT BE REQUIRED OR OBLIGATED IN ANY
MANNER TO PERFORM OR FULFILL ANY OF THE OBLIGATIONS OF SUCH GUARANTOR UNDER OR
WITH RESPECT TO ANY COLLATERAL.


7.9           Termination; Release.  (a)  After the Termination Date, this
Agreement shall automatically terminate (provided that all indemnities set forth
herein including, without limitation, in Section 5.1 hereof shall survive such
termination) and the Administrative Agent, at the request and expense of the
Guarantors, will execute and deliver to each Guarantor a proper instrument or
instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to each Guarantor (without recourse and
without any representation or warranty) such of the Collateral of such Guarantor
as has not theretofore been sold or otherwise applied or released pursuant to
this Agreement.  As used in this Agreement, “Termination Date” shall mean the
date upon which the Total Commitment and all Interest Rate Protection or Other
Hedging Agreements have been terminated, no Note under the Credit Agreement is
outstanding (and all Loans have been repaid in full), all Letters of Credit have
been terminated and all Obligations (as defined in the Credit Agreement) then
outstanding (other than any indemnities described in Section 5.1 hereof and in
Section 11.4 of the Credit Agreement with respect to which no claim has been
asserted) have been paid in full in cash.

 

(b)           In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by Section
8.7 of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 11.1 of the Credit
Agreement) and the proceeds of such sale or sales or from such release are
applied in accordance with the provisions of Section 4.4 of the Credit
Agreement, to the extent required to be so applied, such Collateral will be sold
free and clear of the Liens created by this Agreement and the Administrative
Agent, at the request and expense of the Guarantors, will duly assign, transfer
and deliver to the relevant Guarantor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and has not theretofore been released pursuant to this
Agreement.  The Administrative Agent shall also be entitled to and is hereby
authorized and directed to duly assign, transfer and deliver such of the
Collateral as provided in Section 11.20(b) of the Credit Agreement.

(c)           At any time that an Guarantor desires that the Administrative
Agent take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing Section 7.9(a) or (b), as the case may be, it shall
deliver to the Administrative Agent a certificate signed by an Authorized
Officer stating that the release of the respective Collateral is permitted
pursuant to Section 7.9(a) or (b), as the case may be.

(d)           The Administrative Agent shall have no liability whatsoever to any
Secured Creditor as a result of any release of Collateral by it in accordance
with this Section 7.9.


7.10         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF COUNTERPARTS
EXECUTED BY ALL THE PARTIES HERETO SHALL BE LODGED WITH EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT.



7.11         THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT WILL HOLD IN
ACCORDANCE WITH THIS AGREEMENT ALL ITEMS OF THE COLLATERAL AT ANY TIME RECEIVED
UNDER THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES
HERETO AND EACH SECURED CREDITOR, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT,
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF THE ADMINISTRATIVE AGENT AS
HOLDER OF THE COLLATERAL AND INTERESTS THEREIN AND WITH RESPECT TO THE
DISPOSITION THEREOF, AND OTHERWISE UNDER THIS AGREEMENT, ARE ONLY THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND AS PROVIDED IN THE UNIFORM COMMERCIAL
CODE IN THE STATE OF NEW YORK.  THE ADMINISTRATIVE AGENT SHALL ACT HEREUNDER ON
THE TERMS AND CONDITIONS SET FORTH IN ARTICLE IX AND SECTION 11.18 OF THE CREDIT
AGREEMENT.

 

                7.12         US Bank.  (a) US Bank as LC Creditor under the US
Bank Letter of Credit Facility and in its capacity as a Secured Party hereunder
hereby irrevocably designates and appoints Bankers Trust Company as
Administrative Agent under this Agreement and irrevocably authorizes Bankers
Trust Company to act as its Administrative Agent and to take such action on its
behalf under the provisions of this Agreement and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent under
this Agreement and the Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities with respect to US Bank in its capacity LC Creditor under the
US Bank Letter of Credit Facility or any fiduciary relationship with US Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.

 

                (b)           For avoidance of doubt, US Bank expressly
acknowledges that all rights and remedies of the Administrative Agent hereunder
shall be exercised by the Administrative Agent in accordance with the applicable
provisions of the Credit Agreement, and no consent of, or notice to, US Bank
shall be required with respect thereto and US Bank shall not undertake any
separate action with respect to the Collateral.  The sole right of US Bank
hereunder shall be to receive its proportionate share of any proceeds received
by the Administrative Agent hereunder in accordance with the terms hereof.

 

                7.13         Additional Guarantors.  It is understood and agreed
that any Subsidiary of Borrower that is required to become a party to this
Agreement after the Restatement Date pursuant to Section 7.12 of the Credit
Agreement shall automatically become a party hereunder upon the execution and
delivery by such Subsidiary of an instrument in the form of Annex D hereto and
the delivery of same to the Administrative Agent, with the same force and effect
as if originally named as a party herein.  The execution and delivery of any
instrument adding an additional party to this Agreement shall not require the
consent of any party hereunder or of any Secured Creditor.  The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new party hereto.

 

 

 

 

[Signature Page Follows]


.                               IN WITNESS WHEREOF, the parties hereto have
caused this Agreement to be executed and delivered by their duly authorized
officers as of the date first above written.

 

 

VISION-EASE LENS, INC.,
as Guarantor

 

 

 

 

 

 

 

By:

   /s/Bradley D. Carlson

 

Name:

  Bradley D. Carlson

 

Title:

   Treasurer

 

 

 

VISION-EASE LENS AZUSA, INC.,
 as Guarantor

 

 

 

 

 

 

 

By:

   /s/Bradley D. Carlson

 

Name:

  Bradley D. Carlson

 

Title:

   Treasurer

 

 

 

 

 

 

 

 

 

BANKERS TRUST COMPANY,
as Administrative Agent

 

 

 

By:

   /s/ Robert Telesca

 

Name:

   Robert Telesca

 

Title:

    Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:   

/s/ William J. Umscheid

 

Name:

   William J. Umscheid

 

Title:

    Vice President

 

 


ANNEX A

to

Security Agreement

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

 

(a) Chief Executive Office

                One Meridian Crossings, Suite 850

                Minneapolis, Minnesota 55423

 

(b) State of Incorporation

Minnesota

 

 

 

 

 


ANNEX B

to

Security Agreement

SCHEDULE OF INVENTORY

 

AND EQUIPMENT LOCATIONS

 


ARTICLE VIII

 

Vision-Ease Lens, Inc.

                Hennepin County, Minnesota

                Anoka County, Minnesota

                Stearns County, Minnesota

 

Vision-Ease Lens Azusa, Inc.

                Hennepin County, Minnesota

                Los Angeles County, California


ANNEX C

to

Security Agreement

SCHEDULE OF TRADE, FICTITIOUS AND OTHER NAMES

 

 

Vision-Ease Lens, Inc.:

 

                Vision-Ease Lens, Inc.                                        
ID#:  41-1837709

                Vision-Ease Lens

                Vision-Ease

                Optifacts

                Envia Vision

                SunSport

                Custom Rx Lab

 

Vision-Ease Lens Azusa, Inc.:

 

                Vision-Ease Lens Azusa, Inc.                            ID#: 
41-1904176

                Vision-Ease Lens Azusa

                Vision-Ease Lens

                Vision-Ease

                SunSport

 

 


ANNEX D

to

Subsidiary Guarantor Security Agreement

ADDITION OF NEW GUARANTOR

TO SUBSIDIARY GUARANTOR SECURITY AGREEMENT

 

ADDITION OF NEW GUARANTOR TO SUBSIDIARY GUARANTOR SECURITY AGREEMENT (this
"Instrument"), dated as of ___________ __, ______, amending that certain
Subsidiary Guarantor Security Agreement dated as of October __, 2001 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the "Agreement") by and among the Guarantors (the "Guarantors") party
thereto and Bankers Trust Company, as Administrative Agent (the "Administrative
Agent") for the Secured Creditors.

Reference is made to the Amended and Restated Credit Agreement, dated as of June
25, 1998,  by and among BMC Industries, Inc. (the "Borrower"), the financial
institutions (the “Lenders”) from time to time party thereto and Bankers Trust
Company, as Administrative Agent (together with any successor agent, the
“Agent”) providing for the making of Loans and the issuance of, and
participation in, Letters of Credit as contemplated therein (as used herein, the
term “Credit Agreement” means the Credit Agreement described above in this
paragraph, as in effect on October __, 2001 and as amended by that certain
Second Amendment and Restatement Agreement dated as of the October _, 2001, as
the same may be amended, modified, extended, renewed, replaced, restated or
supplemented from time to time, and including any agreement extending the
maturity of or restructuring of all or any portion of the Indebtedness under
such agreement or any successor agreements).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement and the Credit Agreement.

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Interest Rate Protection or other Hedging Agreements.  Pursuant to
Sections 7.12 of the Credit Agreement, the undersigned is required to enter into
the Agreement.  Section 7.13 of the Agreement provides that additional parties
may become a party under the Agreement by execution and delivery of an
instrument in the form of this Instrument.  The undersigned (the "New Party") is
executing this Instrument in accordance with the requirements of the Credit
Agreement to become a party under the Agreement in order to induce the Lenders
to extend and continue the extension of credit pursuant to the Credit Agreement.

Accordingly, the New Party agrees as follows:


SECTION 1.           In accordance with the Agreement, the New Party by its
signature below becomes a party to the Agreement with the same force and effect
as if originally named therein as a party and the New Party hereby (a) agrees to
all the terms and warrants that the representations and warranties made by it as
a party thereunder are true and correct in all material respects on and as of
the date hereof.  Each reference to an "Guarantor" in the Agreement shall be
deemed to include the New Party.  The Agreement is hereby incorporated herein by
reference.

SECTION 2.           The New Party represents and warrants to the Administrative
Agent and the Secured Creditors that this Instrument has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors' rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

SECTION 3.           This Instrument may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Instrument shall become effective when the
Administrative Agent shall have received a counterpart of this Instrument that
bears the signatures of the New Party.

SECTION 4.           Except as expressly supplemented hereby, the Agreement
shall remain in full force and effect.

SECTION 5.         THIS INSTRUMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

SECTION 6.           All communications and notices hereunder shall be in
writing and given as provided in the Agreement.  All communications and notices
hereunder to the New Party shall be given to it at the address set forth under
its signature below.

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Subsidiary Guarantor Security Agreement as of the day and year
first above written.

 

[NAME OF NEW PARTY],

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 